
	

113 S2582 IS: American Diversification and Progress in Trade Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2582
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To establish a pilot program to assist in  expanding and diversifying the business of small
			 business concerns that rely on amounts awarded for Federal contracts and
			 subcontracts.
	
	
		1.Short title
			This Act may be cited as the
		  American Diversification and Progress in Trade Act of 2014 or the ADAPT Act.
		2.DefinitionsIn this Act—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively;(2)the term covered small business concern means a small business concern for which the majority of the business of the small business
			 concern consists of amounts awarded under Federal contracts and
			 subcontracts;(3)the term pilot program means the pilot program established under section 3(a);(4)the terms small business concern, small business concern owned and controlled by service-disabled veterans, small business concern owned and controlled by women, and small business development center have the meanings given those terms  under section 3 of the Small Business Act (15 U.S.C. 632);(5)the term socially and economically disadvantaged small business concern has the meaning given that term under section 8(a)(4)(A) of the Small Business Act (15 U.S.C.
			 637(a)(4)(A)); and(6)the term women's business center means a women's business center described in section 29 of the Small Business Act (15 U.S.C. 656).3.Pilot program
			(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a
			 pilot program to  assist  in expanding and diversifying the business of
			 covered small business concerns, particularly in geographic areas,
			 including rural areas, where
			 amounts awarded for Federal contracts and subcontracts are a significant
			 driver of the economy in that area.(b)RequirementsIn carrying out the pilot program, the Administrator shall—(1)create services and materials that provide best practices, strategies, and other information on
			 expanding and diversifying the customer base of a covered small business
			 concern;(2)make available on a regular basis and throughout the United States the services provided under the
			 American Supplier Initiative of the Administration, including at small
			 business development centers and women's business centers; and(3)create a website for businesses that contract with the Federal Government, including covered small
			 business concerns and medium-sized businesses, to easily access
			 information on expanding and diversifying the customer base of the
			 business.(c)TerminationThe pilot program shall terminate on the date that is 2 years after the date on which the pilot
			 program is established.(d)Reports(1)Status of pilot programNot later than 18 months after the date on which the Administrator establishes the pilot program,
			 the Administrator shall submit to Congress a report on the status of the
			 pilot program.(2)Administration effortsNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report on how the Administration is addressing the need for
			 covered small business concerns to expand and diversify business during
			 periods of decline in amounts appropriated for Federal contracting,
			 including an analysis of how such declines would impact growth among
			 covered small business concerns, particularly covered small business
			 concerns that are small business concerns owned and controlled by
			 service-disabled veterans, small business concerns owned and controlled by
			 women, and socially and economically disadvantaged small business
			 concerns.
